782 N.W.2d 770 (2010)
GMAC, L.L.C., Plaintiff-Appellant,
v.
DEPARTMENT OF TREASURY, Defendant-Appellee.
Nuvell Credit Company, L.L.C., Plaintiff-Appellant,
v.
Department of Treasury, Defendant-Appellee.
Docket Nos. 140637, 140638, 140639, 140640. COA Nos. 289261, 289262, 289263, 289266.
Supreme Court of Michigan.
June 10, 2010.

Order
On order of the Court, the application for leave to appeal the December 3, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J. (dissenting).
I would grant leave to appeal to address the following questions: (1) whether the Due Process Clause of Const 1963, art 1, § 17 says anything different concerning the constitutionality of retroactive application of state tax laws than does Article V of the United States Constitution; and (2) whether it is relevant in enacting retroactive tax laws that the Legislature asserting that such laws are "curative," and intended to express the "original intent of the Legislature," is not the Legislature that enacted the laws in question but a subsequent Legislature. I would direct that this case be argued and submitted together with *771 Ford v. Dep't of Treasury, 486 Mich. 962, 782 N.W.2d 771.